DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejection, applicant uses the claim language as an argument against the indefinite rejection.  It appears that applicant intends for the delay, as claimed, be a delay on the scan operation.  But applicant is not clear to differentiate since one the claim language is being recited as an argument.  Additionally, applicant does not address the rejection based on the scan operation.  Further clarification is required. 
Regarding the 103 rejection, the examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Borlick et al. teaches a plurality of memory subsystems [Fig. 1] which involve the use of delays to transmit the results of scans performed from one data storage system to the next [ par. 0071].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to include the multiple memory subsystems as disclosed in Borlick since doing so would results in a much more versatile and reliable system due to the high level of redundancy to reduce the risk of data loss [par. 0003].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are indefinite because it is not clear what applicant intends to claim.  The claimed first or second delay values render the claims indefinite since it is not clear what is being delayed by these values.  What are these delays for?  Additionally, the claimed first and second scans render the claims indefinite because the claim does not identify what is being scanned.  For these reasons, it is not clearly understood what is being accomplished by the claimed invention as presented.  
Claims 2-7, 9-14, 16-20 are rejected as having the same deficiencies as their corresponding parent claims.  
The claims will be rejected as best interpreted by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 2017/0337012] in view of Borlick et al. [US 2019/0278492].
Claim 1, Chen teaches a method comprising: obtaining, by a first memory subsystem, a first delay value [par. 0012, delay value]; and performing, by the first memory subsystem, a first scan operation after a first time from a first event [communication operation] for the first memory subsystem [lookup module coupled to the communication operation module and configured to search, par. 0012], wherein the first time is based on the first delay value [optimal delay value, par. 0012].  Chen does not teach a plurality of memory subsystems and as such does not teach a second memory subsystem of the plurality of memory subsystems performing a second scan operation based upon a second delay value that is different than the first delay value.  Borlick et al. teaches a plurality of memory subsystems [Fig. 1] which involve the use of delays to transmit the results of scans performed from one data storage system to the next [par. 0071].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to include the multiple memory subsystems as disclosed in Borlick since doing so would results in a much more versatile and reliable system due to the high level of redundancy to reduce the risk of data loss [par. 0003].
Claim 8 is rejected using the same rationale as Claim 1. 
Claim 15 is rejected using the same rationale as Claim 1 wherein the memory component and processing device as disclosed in Borlick et al [volumes and storage controllers shown in Fig. 1].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133